Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 1 of 85




                  Exhibit DDD
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 2 of 85




                                                            SVUS001574
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 3 of 85




                                                            SVUS001575
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 4 of 85




                                                            SVUS001576
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 5 of 85




                                                            SVUS001577
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 6 of 85




                                                            SVUS001578
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 7 of 85




                                                            SVUS001579
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 8 of 85




                                                            SVUS001580
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 9 of 85




                                                            SVUS001581
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 10 of 85




                                                            SVUS001582
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 11 of 85




                                                            SVUS001583
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 12 of 85




                                                            SVUS001584
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 13 of 85




                                                            SVUS001585
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 14 of 85




                                                            SVUS001586
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 15 of 85




                                                            SVUS001587
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 16 of 85




                                                            SVUS001588
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 17 of 85




                                                            SVUS001589
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 18 of 85




                                                            SVUS001590
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 19 of 85




                                                            SVUS001591
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 20 of 85




                                                            SVUS001592
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 21 of 85




                                                            SVUS001593
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 22 of 85




                                                            SVUS001594
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 23 of 85




                                                            SVUS001595
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 24 of 85




                                                            SVUS001596
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 25 of 85




                                                            SVUS001597
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 26 of 85




                                                            SVUS001598
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 27 of 85




                                                            SVUS001599
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 28 of 85




                                                            SVUS001600
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 29 of 85




                                                            SVUS001601
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 30 of 85




                                                            SVUS001602
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 31 of 85




                                                            SVUS001603
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 32 of 85




                                                            SVUS001604
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 33 of 85




                                                            SVUS001605
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 34 of 85




                                                            SVUS001606
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 35 of 85




                                                            SVUS001607
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 36 of 85




                                                            SVUS001608
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 37 of 85




                                                            SVUS001609
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 38 of 85




                                                            SVUS001610
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 39 of 85




                                                            SVUS001611
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 40 of 85




                                                            SVUS001612
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 41 of 85




                                                            SVUS001613
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 42 of 85




                                                            SVUS001614
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 43 of 85




                                                            SVUS001615
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 44 of 85




                                                            SVUS001616
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 45 of 85




                                                            SVUS001617
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 46 of 85




                                                            SVUS001618
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 47 of 85




                                                            SVUS001619
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 48 of 85




                                                            SVUS001620
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 49 of 85




                                                            SVUS001621
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 50 of 85




                                                            SVUS001622
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 51 of 85




                                                            SVUS001623
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 52 of 85




                                                            SVUS001624
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 53 of 85




                                                            SVUS001625
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 54 of 85




                                                            SVUS001626
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 55 of 85




                                                            SVUS001627
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 56 of 85




                                                            SVUS001628
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 57 of 85




                                                            SVUS001629
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 58 of 85




                                                            SVUS001630
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 59 of 85




                                                            SVUS001631
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 60 of 85




                                                            SVUS001632
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 61 of 85




                                                            SVUS001633
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 62 of 85




                                                            SVUS001634
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 63 of 85
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 64 of 85
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 65 of 85
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 66 of 85
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 67 of 85
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 68 of 85
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 69 of 85
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 70 of 85
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 71 of 85
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 72 of 85
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 73 of 85
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 74 of 85
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 75 of 85
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 76 of 85
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 77 of 85
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 78 of 85
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 79 of 85
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 80 of 85
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 81 of 85
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 82 of 85
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 83 of 85
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 84 of 85
Case 1:18-cv-02185-LJL Document 273-32 Filed 04/06/20 Page 85 of 85
